


Exhibit 10.43

 

ASSURED GUARANTY LTD.

 

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION

 

FOR 2004 AND 2005

 

Set forth below are the annual base salaries of the Chief Executive Officer and
each of the four most highly compensated executive officers in 2004 and their
increased annual base salary effective January 1, 2005, together with their
bonuses for 2004.

 

Dominic J. Frederico

 

President and Chief Executive Officer, Assured Guaranty Ltd.

 

 

 

Base

 

Bonus

 

Other Annual Compensation

 

2004

 

$

700,000

 

$

1,4000,000

 

$

612,438

 

2005

 

$

700,000

 

 

 

 

 

 

Robert B. Mills

 

Chief Financial Officer Assured Guaranty Ltd.

 

 

 

Base

 

Bonus

 

Other Annual Compensation

 

2004

 

$

500,000

 

$

750,000

 

$

10,500

 

2005

 

$

500,000

 

 

 

 

 

 

Michael J. Schozer

 

President, Assured Guaranty Corp.

 

 

 

Base

 

Bonus

 

Other Annual Compensation

 

2004

 

$

350,000

 

$

675,000

 

$

21,338

 

2005

 

$

375,000

 

 

 

 

 

 

James M. Michener

 

General Counsel Assured Guaranty Ltd.

 

 

 

Base

 

Bonus

 

Other Annual Compensation

 

2004

 

$

350,000

 

$

550,000

 

$

96,803

 

2005

 

$

375,000

 

 

 

 

 

 

Pierre A. Samson

 

President, Assured Guaranty Re International Ltd.

 

 

 

Base

 

Bonus

 

Other Annual Compensation

 

2004

 

$

350,000

 

$

525,000

 

$

172,683

 

2005

 

$

350,000

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

NOTE:  Prior to the Company’s April 28, 2004 initial public, Messrs. Frederico
and Samson had an annual base salary for service with ACE Limited and its
subsidiaries of $975,00 and $430,000, respectively.  In addition, Mr. Frederico
received a $250,000 bonus from ACE with respect to his 2004 compensation from
ACE.

 

In addition to the above, these officers received the following other annual
compensation:

 

Other annual compensation for the year ended December 31, 2004 for Mr. Frederico
includes home loan forgiveness as well as imputed interest on home loan of
$265,189 prior to the IPO by ACE, housing allowance of $240,500 paid by ACE and
the Company and taxes of $74,372 paid by ACE and the Company.  Other annual
compensation for Mr. Frederico also includes club fees, car allowance, financial
planning, personal travel on ACE’s corporate aircraft and family travel
benefit.  Other annual compensation for the year ended December 31, 2004 for Mr.
Mills includes club dues and family travel benefit.  Other annual compensation
for the year ended December 31, 2004 for Mr. Schozer includes financial planning
and club dues.  Other annual compensation for the year ended December 31, 2004
for Mr. Michener includes housing allowance of $71,000.  Other annual
compensation for Mr. Michener also includes family travel benefit, club dues,
car allowance and taxes paid by the Company.  Other annual compensation for the
year ended December 31, 2004 for Mr. Samson includes housing allowance of
$72,000 paid by ACE and the Company and taxes, including tax gross ups, of
$79,106 paid by ACE and the Company.  Other annual compensation for Mr. Samson
also includes club dues, car allowance, family travel benefit and financial
planning.

 

--------------------------------------------------------------------------------
